Citation Nr: 1012228	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-30 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative joint disease, thoracic and lumbosacral spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to 
January 1996.   

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued the 40 percent rating for the 
Veteran's service connected degenerative joint disease, 
thoracic and lumbosacral spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to conduct an accurate and descriptive 
medical examination based on the complete medical record. 38 
C.F.R. §§ 4.1, 4.2 (2009); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA's duty to assist includes "the conduct 
of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one"). 

The Veteran was afforded a VA medical examination in 
February 2009.  The examiner noted that the Veteran has 
incapacitating episodes of the spine disease.  Specifically, 
it was reported that the Veteran had episodes for the 
thoracolumbar region 2 times a week during the preceding 12 
month period.  It was further noted that the Veteran's pain 
doctor, Dr. Villarreal, recommends rest and additional pain 
medication for episodes.  However, it remains unclear 
whether the Veteran has had incapacitating episodes, as 
defined by VA regulations, having a total duration of at 
least 6 weeks during a 12 month period.  For purposes of 
evaluations under 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  

According to an August 2008 report from Dr. Villarreal, the 
Veteran is under his care for disabilities including lumbar 
spondylosis.  Aside from the August 2008 report, private 
records dated since January 2008 from Dr. Villarreal 
pertaining to treatment of degenerative joint disease, 
thoracic and lumbosacral spine, have not been associated 
with the claims file.  As these records would be of 
assistance in determining the severity of the Veteran's 
degenerative joint disease, thoracic and lumbosacral spine, 
they are relevant and should be obtained.  VA will make 
reasonable efforts to obtain relevant records from private 
medical care providers, if the records are adequately 
identified and if the claimant authorizes the release of 
such records.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2009).  

Additionally, since private treatment records by Dr. 
Villarreal dates since January 2008 were not associated with 
the claims file, the VA examiner was not able to take into 
account these relevant private treatment records.  In this 
regard, the Board notes that VA's duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history. Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 
113 (1995) (Board not required to accept doctors' opinions 
that are based upon the Veteran's recitation of medical 
history); Owens v. Brown, 7 Vet. App. 429 (1995).  The 
Veteran's relevant private treatment records and other 
related documents should be reviewed by the examiner, 
thereby enabling him to form an opinion on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993) and Powell v. 
West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on 
inadequate examination).  As such, the Board has no 
discretion and must remand the claim.

Accordingly, the agency of original jurisdiction (AOJ) 
should arrange for the Veteran's claims folder to be 
reviewed by VA examiner who conducted the February 2009 
examination and prepared the April 2009 addendum (or a 
suitable substitute if that examiner is unavailable), for 
the purpose of preparing an addendum that addresses the 
current severity of degenerative joint disease, thoracic and 
lumbosacral spine.  



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his degenerative joint disease, thoracic 
and lumbosacral spine, subsequent to 
January 2008, from any private 
practitioner, specifically from " Dr. 
Villarreal," or to provide the identifying 
information and any necessary 
authorization to enable the AOJ to obtain 
such evidence on his behalf.  Document any 
attempts to obtain such records.  If the 
AOJ is unable to obtain any pertinent 
evidence identified by the Veteran, so 
inform him and request that he obtain and 
submit it.  If the records are not 
available, it must be so stated, in 
writing, for inclusion in the claims file.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to May 2009, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.

3.  After all records/responses received 
are associated with the claims file, 
transfer the Veteran's claims folder to 
the February 2009 VA examiner for an 
addendum to ascertain the severity of the 
Veteran's degenerative joint disease, 
thoracic and lumbosacral spine.  The 
examiner should be specifically asked to 
identify whether or not the Veteran has 
had any incapacitating episodes associated 
with his degenerative joint disease, 
thoracic and lumbosacral spine, and if so, 
the duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.  

If the 2009 VA examiner is not available, 
transfer the Veteran's claims file to 
another appropriate VA examiner for an 
additional spine examination.  Any 
indicated diagnostic tests and studies 
should be accomplished.  All findings 
necessary to evaluate the Veteran's 
degenerative joint disease, thoracic and 
lumbosacral spine under the General Rating 
Formula for Diseases and Injuries of the 
Spine as well as under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes should be 
provided.  The examiner should be 
specifically asked to identify whether or 
not the Veteran has had any incapacitating 
episodes associated with his degenerative 
joint disease, thoracic and lumbosacral 
spine, and if so, the duration of such 
episodes.  An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician. 

The AOJ is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notification(s) must be 
associated with the claims file.

Regarding the requested 
addendum/examination, the claims folder 
and a separate copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination or evaluation.  Moreover, a 
notation to the effect that this record 
review took place must be included in the 
examination report.  The rationale for all 
findings and conclusions should be set 
forth in a legible report.  

4.  The AOJ should review the medical 
opinion to ensure that it is in complete 
compliance with this remand.  If deficient 
in any manner, the AOJ must implement 
corrective procedures.

5.  After completing any additional notice 
or development deemed necessary, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to respond.  
The Veteran's representative should also 
be provided with an opportunity to submit 
a VA Form 646.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


